DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 11209677 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1-6, 8-20 are allowable. Claims 3-6, 16-18, 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in the Office action mailed on 2/23/22, is hereby withdrawn and claims 3-6, 16-18, 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the first phase shift is the same as a second phase shift of a second photonic resonator coupled to a second bus waveguide, and wherein the interferometer comprises a Mach-Zehnder interferometer, and wherein the Mach-Zehnder interferometer is comprised in an in-phase and quadrature (IQ) modulator in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the first phase shift is the same as a second phase shift of a second photonic resonator coupled to a second bus waveguide, wherein the interferometer comprises a first arm and a second arm, wherein the first arm comprises the first waveguide branch and a second waveguide branch of the plurality of waveguide branches, and wherein the second arm comprises a third waveguide branch and a fourth waveguide branch of the plurality of waveguide branches in combination with the rest of claim 9.
It is noted that claim 9 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a first photonic resonator coupled to a first bus waveguide, wherein the first photonic resonator is disposed to couple and circle a first portion of an optical beam at the first photonic resonator to generate a first phase shift of the first portion of the optical beam, wherein the first phase shift is the same as a second phase shift of a second photonic resonator coupled to a second bus waveguide in combination with the rest of claim 14.
It is noted that claim 14 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious directing the optical beam to a plurality of waveguide branches comprising a plurality of bus waveguides and a plurality of photonic resonators; and coupling and circling a first portion of the optical beam at a first photonic resonator coupled to a first bus waveguide of the plurality of waveguide branches to generate a first phase shift of the first portion of the optical beam, wherein the first phase shift is the same as a second phase shift of a second photonic resonator coupled to a second bus waveguide in combination with the rest of claim 19.
It is noted that claim 19 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874